Citation Nr: 1806813	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-34 354 	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability on an extraschedular basis.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the feet.    


REPRESENTATION

Veteran represented by:	Daniel K. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was previously remanded by the Board in July 2015.  The matter was returned to the Board and the appeal was denied in December 2017.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when the appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In December 2017, the Board denied entitlement to TDIU on an extraschedular basis and entitlement to SMC due to loss of use of both feet.  The Veteran's attorney has since requested vacatur of the December 2017 decision because the notification letter informing him that the appeal was docketed at the Board was sent to the wrong address.  The Board agrees that this warrants a vacate of the December 2017 Board decision as the Veteran was not afforded his full due process rights as provided by the applicable regulations.  Accordingly, the December 2017 Board decision addressing the issues of entitlement to TDIU on an extraschedular basis and entitlement to SMC due to loss of use of both feet is VACATED.  



	                        ____________________________________________
Cynthia M. Bruce
	Veterans Law Judge, Board of Veterans' Appeals

